Fourth Court of Appeals
                                       San Antonio, Texas
                                                May 19, 2021

                                           No. 04-21-00090-CV

                 IN RE WELDER XP, LTD and Raymond J. Welder, III, Relators

                                           Original Proceeding 1

                                                  ORDER

       Relators’ petition for writ of mandamus is DENIED WITHOUT PREJUDICE. Our March
18, 2021 stay is hereby lifted.

        It is so ORDERED on May 19, 2021.



                                                                    _____________________________
                                                                    Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of May, 2021.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 20-07-60516-CV, styled DS Oilfield Construction, LLC v. Welder XP Ltd.,
pending in the County Court, Jim Wells County, Texas, the Honorable Michael Ventura Garcia presiding.